     Case 2:20-cv-07185-JFW-PVC Document 12 Filed 09/02/20 Page 1 of 1 Page ID #:58



 1

 2

 3

 4                                                                                   JS-6
 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9

10    Ed Hull,                                           Case No.: 2:20-cv-07185-JFW-PVCx
11                   Plaintiff,                          Hon. John F. Walter
12        v.                                             ORDER FOR DISMISSAL WITH
                                                         PREJUDICE
13    Florentino C. Apeles, co-Trustee of the
      F&A Apeles Revocable Trust dated March
14    22, 1989; Agnes L. Apeles, co-Trustee of           Action Filed: August 10, 2020
      the F&A Apeles Revocable Trust dated               Trial Date:   Not on Calendar
15    March 22, 1989; and Does 1-10,
16                                  Defendants.
17

18

19             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

20    it, and being fully advised finds as follows:

21             IT IS ORDERED THAT:

22             Plaintiff Ed Hull’s (“Plaintiff”) action against Defendants Florentino C. Apeles,

23    co-Trustee of the F&A Apeles Revocable Trust dated March 22, 1989; Agnes L. Apeles,

24    co-Trustee of the F&A Apeles Revocable Trust dated March 22, 1989; (“Defendants”) is

25    dismissed with prejudice. Each party will be responsible for their own fees and costs.

26

27    Dated: September 2, 2020
                                                            Hon. John F. Walter
28                                                          United States District Judge
                                                    1
                                   ORDER FOR DISMISSAL WITH PREJUDICE
